UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6151


MAURICE ELIJAH MCKAY,

                    Petitioner - Appellant,

             v.

STATE OF MARYLAND; PRINCE GEORGE’S COUNTY, MARYLAND,

                    Respondents - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:18-cv-01956-TDC)


Submitted: April 27, 2021                                         Decided: May 3, 2021


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Maurice McKay, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Maurice McKay seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2254 petition. The order is not appealable unless a circuit justice or judge

issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating that reasonable jurists could find the

district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable and that the petition states a debatable claim of the denial of a constitutional

right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S.

473, 484 (2000)).

       We have independently reviewed the record and conclude that McKay has not made

the requisite showing. Accordingly, we deny a certificate of appealability, deny McKay’s

motion to request F.R.C. procedures under Rule 60(b)(4-6), (d)(1), and dismiss the appeal.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               DISMISSED




                                             2